Citation Nr: 0028755	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-10 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut that denied the veteran's claim for an 
increased rating for his service connected PTSD, rated 30 
percent disabling at the time.  A notice of disagreement was 
received in March 1999.  A statement of the case was issued 
in March 1999.  A substantive appeal was received from the 
veteran in April 1999.  A hearing was held at the RO in 
August 1999.  The hearing officer's decision dated October 
1999 increased the veteran's rating for PTSD from 30 percent 
to 50 percent.

The Board notes that, in a November 1999 rating decision, the 
veteran was granted service connection for arthritis of the 
right hip at a 10 percent level.  As a notice of disagreement 
has not been received with regard to the issue, it is not 
before the Board at this time.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the veteran's claim on appeal has been 
obtained by the RO.

2. The veteran's PTSD is currently manifested by nightmares, 
depression, flashbacks, sleep disturbance, and some 
interference with work.




CONCLUSION OF LAW

The criteria for an evaluation higher than 50 percent for the 
veteran's service PTSD have not been met.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that this claim is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-632 (1992).  The Board also is satisfied that 
all relevant facts have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  Id.

A review of the record reflects that service connection was 
established for PTSD at a 10 percent level by a rating 
decision of July 1993.  This decision was based on the 
veteran's service in Vietnam, the incidents that the veteran 
related happened to him while in Vietnam, and on the report 
of a VA PTSD examination dated May 1993, which indicated that 
the veteran met the criteria for PTSD, but that his PTSD had 
not materially interfered with his industrial adaptation, 
though it did considerably adversely impact his social and 
domestic life.

A rating decision dated August 1996 increased the veteran's 
PTSD rating from a 10 percent level to a 30 percent level.   
That decision was based on the report of a VA PTSD 
examination conducted August 1996, which indicated that the 
veteran had deteriorated in his overall functioning, and was 
now impaired both socially and occupationally.

In the currently appealed February 1999 decision, the veteran 
was continued at a 30 percent rating for PTSD.  The veteran 
was given a hearing in August 1999.  Based on the veteran's 
hearing testimony, and VA outpatient treatment records, 
discussed below, the veteran was given a 50 percent rating 
for PTSD by a hearing officer decision dated October 1999.

Essentially, it is maintained that the evaluation currently 
assigned for the veteran's service connected PTSD is not 
adequate, given the current symptomatology of the disability.  
The recent evidence of record includes VA outpatient 
treatment records and reports of VA examinations, as well as 
the hearing testimony of the veteran.

A VA progress note dated February 1998 indicates that the 
veteran was suffering from decreased sleep because of noisy 
neighbors, and that he got angry easily.  He was doing well 
in school, but was still afraid of failure.  The examiner 
indicated that the veteran was getting depressed off and on, 
but was not psychotic, and had no homicidal or suicidal 
ideation.  The veteran indicated he was not happy at his 
current job and was looking for another one.  The veteran 
indicated that he did not feel Zoloft was helping, and was 
changed to Prozac.

A VA progress note dated March 1998 indicates that the 
veteran was feeling better on Prozac, and that he felt it was 
helping him.  The veteran's affect was appropriate and 
demonstrated range, his mood was euthymic, and his appetite 
was decreased which pleased him.

A VA progress note dated April 1998 indicates that the 
veteran had quit his job, and felt more relaxed and less 
stressed.  He was continuing to go to school and was getting 
good grades, looking for a new job in electronics, and was 
optimistic in finding a job soon.  The veteran denied any 
side effects from Prozac.  He was sleeping fairly well, and 
was trying to get into the habit of sleeping at night.  The 
veteran was alert and oriented, relaxed, pleasant, with an 
euthymic mood and not psychotic, suicidal, or homicidal.

A VA progress note dated July 1998 indicates that the veteran 
was stable, with no significant change.

A VA progress note dated September 1998 indicates that the 
veteran was complaining of increased anxiety with tremors, 
and nightmares of being attacked and harassed by people at 
his work place.  The veteran reported that due to tremors he 
was having difficulty at school working on a computer with a 
mouse, or taking notes.  The veteran's mood was dysphoric, 
not psychotic, and not suicidal or homicidal.  The veteran 
reported using 1/2 pint of alcohol in the past week which 
helped his tremors.  The veteran was given a diagnosis of 
increased anxiety due to stress.  The veteran's medication 
was increased.

The report of a VA examination dated November 1998 indicates 
that the veteran reported that he had been an outpatient at 
the VA for PTSD for the past four years.  The veteran gave a 
history of PTSD symptoms more or less every day.  His 
symptoms include nightmares in which he has dreams about 
being in Vietnam.  He will also start acting out while in his 
sleep, particularly kicking with his legs.  He also reported 
increased vigilance, always thinking that he sees something 
out of the corner of his eye, and that he sometimes spins 
around.  He complained of intense anxiety and tremors, but 
did not complain of any particular symptoms that cause his 
anxiety to increase.  He did not give any history of panic 
attacks.  Along with his history of PTSD which the veteran 
felt had actually become a bit worse, he also gave a history 
of depression.  His depression consists mainly of feeling bad 
about himself, feeling his sleep is disturbed, loss of 
appetite, lower concentration, memory problems, and guilt 
about what he did during the Vietnam War.  He denied any 
history of suicidal or homicidal ideations.  He indicated 
that his nightmares occur every day and are quite severe, to 
the point of affecting his work.  He rarely has periods of 
remission, except for one to two days at a time occasionally.  
The veteran indicated that he feels much more nervous and 
anxious and that this affects his work; however, the veteran 
indicated that the main cause of his work difficulty is pain 
in his hip and not PTSD.  The examiner indicated that the 
veteran was not having too many side effects related to the 
medications he was currently on, though his tremors might be 
related.  The examiner indicated that the veteran's main 
subjective complaints were anxiety, depression, PTSD, and hip 
pain.

The examiner indicated that the veteran did not have any 
impairment of thought processes or communication.  The 
examiner felt that the veteran was a little paranoid about 
his coworker at a previous place of employment.  Although the 
veteran did not give any history of any delusions, he 
complained of sometimes hearing the voices of Vietnamese 
people in the back of his car while he was driving.  There 
was no inappropriate behavior cited.  The veteran denied any 
suicidal or homicidal ideations, plans, or intent.  His 
personal hygiene was okay.  He was oriented to place, person, 
and time.  There was no memory loss in recent memory, 
however, he complained that sometimes he forgets things and 
cannot remember some things from the past.  His rate and flow 
of speech was normal.  There was no history of panic attacks.  
His mood was mildly depressed and despondent and he felt 
quite anxious during the examination.  There was no 
impairment in impulse control.  Sleep impairment was 
secondary to the nightmares and pain in his hip.  The 
examiner gave a diagnosis of PTSD, and alcohol abuse, 
question dependence, with a global assessment of functioning 
at 40-50.  The examiner indicated that the veteran's symptoms 
of PTSD had not changed much since the last review, however, 
they might have become a little bit worse due to the 
development of hip pain and also other stressors which have 
made him more depressed lately.

The veteran indicates in a special report of training dated 
December 1998, prepared by a senior supported education 
specialist, that he had stopped going to the Data Institute 
Computer Electronic Technician Program in November 1998 
because of extreme pain, lack of concentration, and a loss of 
fine motor skills which led to frustration and depression.  
The veteran indicated that his extreme pain led to 
frustration and feelings of despair.  The veteran admitted 
that his hygiene had been poor, and that he spent a great 
deal of time sleeping.  The veteran reported that he had 
suicidal thoughts which lack action and a plan, and that he 
continued to take his medication as prescribed.

In a VA progress note dated January 1999, the veteran 
indicates that he was having severe leg pain which was 
resulting in increased depression and sleep disturbance.  He 
was unable to tell whether his increased medication was 
having any effect.  The veteran indicated that he quit school 
because of pain and an inability to concentrate.  The veteran 
was alert and oriented, appropriately dressed and groomed, 
with a dysphoric mood, not psychotic, and not homicidal or 
suicidal.  The examiner's impression was that veteran was 
deteriorating due to pain.

In a VA progress note dated March 1999, the veteran reports 
having vivid dreams which he remembered, despite his memory 
being poor.  Otherwise, he was sleeping well.  The veteran 
indicated that he occasionally skipped his medication.  The 
veteran was alert and oriented, appropriately dressed and 
groomed, with a euthymic mood with constricted affect, and 
was not psychotic, homicidal, or suicidal.  The veteran's 
diagnosis at this time, as in previous progress notes, was of 
polysubstance abuse in remission, and PTSD.

In his hearing testimony of August 1999, the veteran 
indicates that often, when he is alone in his car, he sees 
the faces of Vietnamese people in the rear-view, who talk to 
him in Vietnamese.  Most every night at work, the veteran 
hears Vietnamese people talking in the next aisle, but when 
he turns the corner, he finds no one there.  Sometimes he 
thinks he sees a leg with black silk pants on going around 
the corner.  With respect to his employment, the veteran 
indicated that he worked thirty-two and a half-hours a week 
stocking shelves.  

The veteran further indicates that he often experienced 
flashbacks about Vietnam, mostly about the pipeline fires.  
He indicated that he felt he got these flashbacks due to 
seeing a lot of children and adults get burned up.  Hearing 
children cry upsets him, and often causes him to flashback to 
Vietnam.  The veteran indicated that he had trouble with his 
memory, often forgetting which way to go to work, or 
forgetting which channel he wants to watch on TV.  He has a 
lot of trouble sleeping unless he has something to drink.  
The veteran stated that he would often stare at the TV 
without knowing what he is watching.

The veteran also indicates that he got very angry, especially 
at work, at both his boss and the customers.  He would get 
verbally aggressive at times.  The veteran indicated that he 
always feels depressed.  He did say, however, that he 
sometimes enjoys his work. 

The veteran feels that he does not get along well with his 
wife, and that she does not care about him.  The veteran 
admits that he does have trouble handling money, and tends to 
buy things that he does not need.  He is in favor of letting 
his wife handle the finances.  He indicated that he has lots 
to worry about.  He thinks he has always had suicidal 
thoughts, but that he is prevented from acting on them when 
he thinks about how his son would get along without him.  The 
veteran indicates that he definitely has homicidal thoughts, 
and that there are a few people he would like to get rid of, 
and that he is glad he sold all his guns.  The veteran 
indicated that he hated Asian people, and would try to avoid 
talking to them if possible.

The veteran indicates that he had bad dreams, mostly about 
children being burned.  He further stated that he does not 
watch the news, because of the reports of drive-by shootings.  
Loud noises in the neighborhood he lives in scare him 
sometimes, to the point where he shakes and sweats.  

The veteran indicated that he does have some guilt feelings 
about Vietnam, that he feels there were some people there 
that he could have saved if he had tried harder.  He 
indicated that he had not told his doctor about his suicidal 
thoughts because he does not like her, and he feels she is of 
no help to him. The veteran indicated that he suffers from 
panic attacks, which cause him to shake.  He sometimes cries 
for no reason at all.

As noted, it is maintained that the 50 percent disability 
evaluation currently assigned to the veteran's PTSD is not 
adequate.  In this regard, it is pointed out that disability 
evaluations are determined by the application of a schedule 
of ratings which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ Part 4.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that, unless 
otherwise specified, the higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.   38 C.F.R. § 4.7 (1999).

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).
 
In this regard, the Board notes that the veteran's service 
connected PTSD is currently evaluated as 50 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  That 
code indicates a 50 percent rating is appropriate where there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  
Assignment of a 70 percent evaluation is contemplated for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

Taking into account all the evidence, the Board finds that 
the veteran's PTSD is properly rated as 50 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  
Regarding the criteria, the evidence does not demonstrate 
that the veteran's PTSD is manifested by occupational and 
social impairment with deficiencies in most areas due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

While this evidence documents the veteran's complaints of 
nightmares, depression, flashbacks, sleep disturbance, 
anxiety, and some interference with work, the evidence also 
indicates that he is currently able to hold a job working 
over 30 hours a week.  Although the veteran clearly suffers 
from some occupational impairment due to his symptoms, that 
level of impairment is accurately reflected in his current 50 
percent evaluation.  In the report of a November 1998 VA 
examination, it is noted that the veteran indicated that the 
main cause of his work related difficulty was pain in his hip 
and not PTSD.  Further, a progress noted dated January 1999 
indicates that the examiner's impression was that veteran was 
deteriorating due to pain.

Although the veteran indicates that he does not get along 
well with his wife, he remains married, and in fact his wife 
is the custodian of his VA benefits.  Although the veteran 
indicated, in his hearing testimony of August 1999, that he 
suffered from panic attacks, the veteran's outpatient 
treatment records are negative for any mention of panic 
attacks, and the report of the VA examination conducted 
November 1998 noted that the veteran did not give a history 
of panic attacks.

While there is some indication that the veteran has had some 
mild hygiene problems at times, the report of the VA 
examination dated November 1998 indicates that his hygiene 
was "okay", and progress notes from January 1999 and March 
1999 both indicate that the veteran was appropriately dressed 
and groomed.

Though the veteran reported, in his hearing testimony, that 
he suffered from suicidal thoughts, the report of the VA 
examination dated November 1998, as well as progress notes 
dated February 1998, April 1998, September 1998, January 
1999, and March 1999, all indicate that the veteran does not 
have any suicidal or homicidal thoughts.

In conclusion, the Board finds that the evidence establishes 
that the veteran's PTSD is shown to be no more than 50 
percent disabling under the applicable schedular criteria.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied. 
38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling, is 
denied.



		
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge
	Board of Veterans' Appeals



 

